       Case 1:20-cv-03892-LTS-SDA Document 22 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Eugene J. Davis,                                                             9/18/2020

                                Plaintiff,
                                                                1:20-cv-03892 (LTS) (SDA)
                    -against-
                                                                ORDER
 City of New York et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The Court is in receipt of the September 16, 2020 Letter filed by Defendant City of New

York (the “City”), indicating that, according to the New York City Department of Homeless

Services, Plaintiff passed away on April 17, 2020. (Letter, ECF No. 20.) The Court construes this

Letter as a “statement noting [ ] death.” Fed. R. Civ. P. 25(a)(1).

       It is hereby Ordered that the City serve a copy of this Order, along with a copy of its

September 16, 2020 Letter, upon all parties to this action in accordance with Federal Rule of Civil

Procedure 25(a)(3), and also shall serve copies of these documents upon any known successors

or representatives of Plaintiff. Thereafter, the City shall file proof of service on the docket.

SO ORDERED.

DATED:         New York, New York
               September 18, 2020

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge
